DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction 0
of the following is required: The terms “unbonded and loosely bonded fibers” in claim 14 do not appear in the originally filed specification. The materials listed in the specification are understood to meet these terms.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1-6 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roe et al. US 2015/0065975 A1.
With regards to claim 1, Roe discloses an absorbent article for personal hygiene [0003], the article having a wearer-facing side ([0043] discloses the topsheet is the wearer-facing side) and a garment-facing side, ([0047] discloses the backsheet is the garment facing side) the article comprising: - a liquid permeable topsheet (24) on the wearer-facing side ([0043]); - a liquid impermeable backsheet (25) on the garment-facing side ([0047]); - an absorbent layer (or absorbent core (28), [0037]) comprising a superabsorbent polymer [0050]) and disposed between the topsheet and the backsheet ([0037]); - a contrasting layer (or core wrap , 16/ 16’, [0052] which discloses the core wrap surrounds the core) between the topsheet and the backsheet ([0037] discloses the absorbent core in between these two layers); and - a masking layer (or distribution layer, 54 [0100]) disposed between the topsheet and the contrasting layer [0100] which discloses the distribution layer which is part of the LMS is between the topsheet and absorbent core), wherein the masking layer comprises at least one see-through area ( the masking layer (54) is shown to have channels 49/49’ that are free from material, [0122 and 0124],) so that the contrasting layer is at least partially visible on the wearer-facing side of the article through the see-through area (see figure 5, which shows the contrasting layer (16)  visible from wearer side since there’s no material thereby between due to the channels in the masking layer, the claim notes partially visible and requires a topsheet like Roe).  

With regards to claim 2, Roe discloses wherein the see-through area is an area of the masking layer that has a lower basis weight than the rest of the masking layer (the see-through area of the making layer is free from material due to the channel 49/49’ [0134] therefore is has a lower bias weight (zero) by default).  

With regards to claim 3, Roe discloses wherein the see-through area is a channel area substantially free of masking layer material (the see-through area of the making layer is free from material due to the channel 49/49’ [0134]).  

With regards to claim 4, Roe discloses an acquisition layer (52) between the topsheet and the absorbent layer (figure 5, [0109]), wherein the acquisition layer is a nonwoven layer [0109] having a basis weight of from about 10 gsm to 60 gsm ([0109] which notes materials for the acquisition layer are known such as those found in US 7786341 which is also noted in applicant’s specification as a suitable known material for the acquisition layer having the claimed basis weight).  

With regards to claim 5, Roe discloses wherein the absorbent layer comprises superabsorbent polymer particles mixed with cellulose fibers ([0049-0051] which discloses the amount of SAP and that fibers may account for the remaining volume).  

With regards to claim 6, Roe discloses, wherein the absorbent layer comprises from 40% to 80% of superabsorbent particles by weight of the absorbent layer ([0049- 0051] which discloses the SAP maybe 40-100% there by meeting the range).  
  
With regards to claim 10, Roe discloses an absorbent article for personal hygiene [0003], the article having a wearer-facing side ([0043] discloses the topsheet is the wearer-facing side) and a garment-facing side, ([0047] discloses the backsheet is the garment facing side) the article comprising: - a liquid permeable topsheet (24) on the wearer-facing side ([0043]); - a liquid impermeable backsheet (25) on the garment-facing side ([0047]); - an absorbent core (28, [0037]), the absorbent core comprising an absorbent layer (60) within a core wrap (16/ 16’, [0052] which discloses the core wrap surrounds the absorbent core),  comprising a superabsorbent polymer ([0050]) and disposed between the topsheet and the backsheet ([0037]); - a contrasting layer (or core wrap , 16/ 16’, [0052] which discloses the core wrap surrounds the core) between the topsheet and the backsheet ([0037] discloses the absorbent core in between these two layers); and - a masking layer (or distribution layer, 54 [0100]) disposed between the topsheet and the contrasting layer [0100] which discloses the distribution layer which is part of the LMS is between the topsheet and absorbent core), wherein the masking layer comprises at least one see-through area ( the masking layer (54) is shown to have channels 49/49’ that are free from material, [0122 and 0124],) so that the contrasting layer is at least partially visible on the wearer-facing side of the article through the see-through area (see figure 5, which shows the contrasting layer (16)  visible from wearer side since there’s no material thereby between due to the channels in the masking layer, the claim notes partially visible and requires a topsheet like Roe).  

With regards to claim 11, Roe discloses wherein the contrasting layer is the top layer of the core wrap (16/ 16’, [0052] which discloses the core wrap surrounds the core).  

With regards to claim 12, Roe discloses wherein the topsheet is directly or indirectly bonded to an underlying layer (or acquisition layer 52) through the see-through areas ([0097] which discloses the adjacent layers maybe bonded and [0122] discloses the masking layer (54) may have channels but the underlying layer (52) does not have too there by allowing the underlaying to bond in the free space with the topsheet).  

With regards to claim 13, Roe discloses wherein the absorbent layer does not comprise channels which are substantially free of absorbent material ([0077] discloses the absorbent core may have channels and [0080] and [0085] disclose the channels may be depressions and not free from absorbent material).  (Of note applicant has different embodiments those with and without channels and provides no criticality for or against the channels being present or absent.) 

With regards to claim 14, Roe discloses wherein the masking layer is a fluid handling ([0100] which discloses 54 is a part of the LMS which is a fluid handling layer) layer comprising unbonded or loosely bonded fibers and is free of superabsorbent polymer ( [0101] discloses the LMS layer as a whole may be free from SAP and [0103] has a loose bonding due the 50% material voids, additionally both Roe and applicant cite the same known materials for the distribution/masking  layer in Roe [0104] and applicant’s pgpub [0026] respectively).  

With regards to claim 15, Roe discloses an absorbent article for personal hygiene [0003], the article having a wearer-facing side ([0043] discloses the topsheet is the wearer-facing side) and a garment-facing side, ([0047] discloses the backsheet is the garment facing side) the article comprising: - a liquid permeable topsheet (24) on the wearer-facing side ([0043]); - a liquid impermeable backsheet (25) on the garment-facing side ([0047]); - an absorbent layer (or absorbent core (28), [0037]) comprising a superabsorbent polymer [0050]) and disposed between the topsheet and the backsheet ([0037]); - a contrasting layer (or core wrap , 16/ 16’, [0052] which discloses the core wrap surrounds the core) between the topsheet and the backsheet ([0037] discloses the absorbent core in between these two layers); and - a masking layer (or distribution layer, 54 [0100]) disposed between the topsheet and the contrasting layer [0100] which discloses the distribution layer which is part of the LMS is between the topsheet and absorbent core), wherein the masking layer is colored ([0118] discloses the LMS which includes the masking layer (54) and acquisition layer (52) maybe colored to help the user achieve proper positioning), wherein the masking layer comprises at least one see-through area ( the masking layer (54) is shown to have channels 49/49’ that are free from material, [0122 and 0124],) so that the contrasting layer is at least partially visible on the wearer-facing side of the article through the see-through area (see figure 5, which shows the contrasting layer (16)  visible from wearer side since there’s no material thereby between due to the channels in the masking layer, the claim notes partially visible and requires a topsheet like Roe) and has a lower basis than the rest of the masking layer (the see-through area of the making layer is free from material due to the channel 49/49’ [0134] therefore is has a lower bias weight (zero) by default).  

With regards to claim 16, Roe discloses wherein the contrasting layer is between the absorbent layer and the backsheet (or core wrap, 16’, [0052] which discloses the core wrap surrounds the core and between the absorbent layer and the backsheet).  

With regards to claim 17, Roe discloses wherein the contrasting layer is the bottom layer of a core wrap, the absorbent layer being disposed within the core wrap (or core wrap bottom layer 16’, [0052] which discloses the core wrap surrounds the core).  

With regards to claim 18, Roe discloses wherein the absorbent layer and the masking layer are the same layer, and wherein the see-through area is a channel substantially free of absorbent material within the absorbent layer (Roe discloses the masking layer apart of the fluid management and therefore could be considered apart of the absorbent core and allows the channels to overlap [0119] and figure 13 which shows the two part being considered as one part between the top and back sheet).  

With regards to claim 19, Roe discloses, wherein the absorbent layer comprises superabsorbent polymer particles mixed with cellulose fibers ([0049-0051] which discloses the amount of SAP and that fibers may account for the remaining volume).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. US 2015/0065975 A1 in view of Larson et al. US 9161864 B2.
With regards to claim 7 and 20, Roe discloses, wherein the contrasting layer (for core wrap) is a nonwoven layer comprising synthetic fibers ([0065]); however, Roe fails to disclose the synthetic fibers comprising a colored pigment.  
Larson teaches and absorbent article thereby being in the same field of endeavor as Roe. Larson teaches the top layers or layers directly beneath can have a colored graphic to help for positioning (Col 1 lines 29-46 and Col 2 lines 49-56 which notes the coloring can be used with diapers too). Larson teaches the colorant can be found in the absorbent core or an intermediate layer between the absorbent core and top sheet (Col 3 lines 35-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a color to the contrasting layer of Roe since Larson teaches the color maybe found in the absorbent core and provides the benefits of proper placement. Roe teaches the core wrap is considered a part of the absorbent core and both contain synthetic fibers.

With regards to claim 8, Roe fails to disclose wherein the contrasting layer comprises an ink printed at least in the area corresponding to the see-through area.  
Larson teaches and absorbent article thereby being in the same field of endeavor as Roe. Larson teaches the top layers or layers directly beneath can have a colored graphic to help for positioning (Col 1 lines 29-46 and Col 2 lines 49-56 which notes the coloring can be used with diapers too). Larson teaches the colorant can be found in the absorbent core or an intermediate layer between the absorbent core and top sheet (Col 3 lines 35-60). Larson teaches ink printing among other means are ways to add the color to the selected regions (Col 8 lines 22-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a color using ink printing to the contrasting layer of Roe since Larson teaches the color maybe found in and added to the absorbent core using multiple means such as ink printing and provides the benefits of proper placement. Roe teaches the core wrap is considered a part of the absorbent core.

With regards to claim 9, Roe discloses the LMS which includes the masking layer (54) and acquisition layer (52) maybe colored to help the user achieve proper positioning, since these layers are below the topsheet it is understood they can be seen through the topsheet in order to have the intended effect of helping the user position the article [0118]).
Roe fails to disclose wherein the see-through area and rest of the masking layer have a maximum AE* of at least 2.0 as measured on the wearer-facing side of the article, and wherein the color difference is measured according to the CIE L*a*b* space method.  
Larson teaches and absorbent article thereby being in the same field of endeavor as Roe. Larson teaches the top layers or layers directly beneath can have a colored graphic to help for positioning (Col 1 lines 29-46 and Col 2 lines 49-56 which notes the coloring can be used with diapers too). Larson teaches the colorant can be found in the absorbent core or an intermediate layer (or making layer) between the absorbent core and top sheet (Col 3 lines 35-60). Larson teaches the color delta E value is at least 1 in order for the user to see a different (Col. 3 lines 44-48) additionally (Col 8 lines 64= Col 9 line 38 discloses how the measurement of delta E is taken the using the same testing CIEL*a*b method was applicant. 
(Of note at least 1 implies the number could be higher and is an open ended range which would comprise all number above 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a color the masking layer of Roe since Larson teaches the color maybe found in and provides the benefits of proper placement. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781